Fourth Court of Appeals
                                San Antonio, Texas
                                       June 23, 2021

                                   No. 04-20-00583-CV

                             Kevin DOTY and Elizabeth Doty,
                                      Appellants

                                             v.

                                   Richard DAVIDSON,
                                         Appellee

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-15-100
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER

       The Clerk's Notification of Late Record is hereby NOTED. The Clerk's Record is due on
or before July 16, 2021. No further extensions, absent extraordinary circumstances.

       It is so ORDERED on June 23, 2021.

                                                                PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court